The Court:
This is an application for a writ of mandamus, to compel the respondent, who is a Judge of the Superior Court of the City and County of San Francisco, to settle a statement on appeal to this Court. Several reasons are assigned for the refusal of the Judge to settle the statement, only one of which will be noticed, as that is sufficient to sustain the respondent’s action in the case.
The proposed statement is made up of the reporter’s notes, taken at the trial and written out in long hand. This is not the proper manner in which a bill of exceptions, or statement on appeal, should be prepared, and we will not sanction such a practice. It has been justly condemned in several cases (People v. Getty, 49 Cal. 584; Caldwell v. Parks, 50 id. 502), and this caso comes within the rule therein laid down.
Writ denied.